Citation Nr: 1810285	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) greater than 70 percent beginning September 1, 2015.



ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1985 to September 1989, August 1990 to May 1991, and March 2003 to August 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued service connection as 30 percent disabling for PTSD.

In December 2014, the Board granted increased ratings for the Veteran's left and right knee disabilities, and remanded the issue of an increased rating for PTSD and individual unemployability due to service-connected disabilities (TDIU) for further development.  

The RO granted TDIU in June 2015, effective July 12, 2014, the day after his removal from full-time employment.  

In April 2016, the Board, on review of the increased rating for PTSD, denied an increase greater than 30 percent for PTSD for the period prior to June 9, 2010, granted an increase to 70 percent for the period from June 9, 2010 to October 17, 2013, denied an increase greater than 70 percent for the period from October 18, 2013 to August 31, 2015, and remanded the period from September 1, 2015, for further.  

In April 2017, the Board again remanded the case for additional development.  The matter now returns to the Board for further appellate consideration.


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, from September 1, 2015, his PTSD symptoms have resulted in symptoms that approximate total occupational and social impairment.
CONCLUSION OF LAW

From September 1, 2015, the criteria for a disability rating of 100 percent for PTSD are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal of the Veteran's disability rating for PTSD for the period beginning September 1, 2015 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of an increased disability rating for PTSD, no conceivable prejudice to the Veteran could result from this decision as it pertains to that claim, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Claim for Higher Rating - Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  38 C.F.R. § 3.321.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

If there is a question as to which rating to apply to a veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the medical expert has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the Veteran's medical history and whether the expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the expert applied valid medical analysis to the facts of the particular case.  Id. at 303-05.

Although as a layperson, the Veteran is competent to report any psychiatric symptoms that he experiences, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").
As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of benefits.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 300; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Rating Schedule  

In this case, the RO rated the Veteran's PTSD as 70 percent disabling beginning September 1, 2015.  In a letter dated September 2015, the Veteran asserts that his PTSD symptoms warrant a 100 percent disability rating.

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Under Diagnostic Code 9411, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV or DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Mauerhan, 16 Vet. at 441-43.  The Board notes that DSM-5 applies to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  While DSM-IV was technically in effect at the time the Veteran's appeal was certified in June 2014, the Veteran is not prejudiced by the use of the DSM-5 as the examination reports contains sufficient descriptions of the frequency and severity of his symptoms so as to assign the appropriate rating.

Analysis - From September 1, 2015  

Turning to the evidence, a VA treatment record dated September 2015 shows that the Veteran said he had been experiencing feelings of hopelessness but denied suicidal ideation.  The Veteran was referred for a brain magnetic resonance image (MRI).  A November 2015 entry indicates that the Veteran's MRI was normal.

A December 2015 VA neuropsychological evaluation documents that the Veteran reported memory problems, with past problems including forgetting to pay his mortgage for several months, though he had the money.  The diagnosis was mild neurocognitive disorder due to chronic PTSD, probable alcohol use disorder, major depressive disorder, insomnia, and possible panic attacks.  Mild to moderate impairment on tasks involving learning and memory were noted.  The VA clinician attributed declines in the Veteran's mental processes to emotional distress related to PTSD and depression, vascular changes associated with diabetes, high blood pressure, chronic sleep deprivation, and consistent use of alcohol.  The clinician noted that psychological testing suggested the prominence of paranoid delusions.

A January 2016 VA treatment record includes the results of a psychological functioning questionnaire completed by the Veteran suggesting that his most prominent symptoms were paranoia, possible thought disorder, anxiety including traumatic stress and more generalized symptoms such as depression, and aggression.  The VA clinician noted that the questionnaire results should be interpreted with caution owing to the possibility of some distortion because the Veteran perceives himself in a consistently negative fashion.  The clinician concluded that other factors such as hypoglycemia associated with diabetes, alcohol use, and sleep deprivation may contribute to the Veteran's symptoms.

During a February 2016 VA psychiatric appointment, the Veteran reported worsening PTSD symptoms, poor attention and concentration, irritability, and trouble remembering tasks and responsibilities, including taking medications.  The Veteran was observed to be mildly anxious, although his speech was at a normal rate and tone.  There was no evidence of psychosis, and the Veteran denied suicidal and homicidal ideation.  Although the etiology of the Veteran's symptoms was unclear at that time, the VA doctor noted "in my opinion they are likely accounted for by his markedly inadequate sleep."  The VA physician expressed concern about the Veteran's alcohol use and noted that the combination of the Veteran's PTSD symptoms, various medical conditions, and neurocognitive disorder suggest employment would be extremely difficult for him to maintain.

During a March 2016 VA neurology evaluation, a VA physician noted that the Veteran "has largely self-reported memory loss" and noted the Veteran's prior negative MRI.  The physician suspected that the Veteran's symptoms were primarily caused by faulty attention and focusing caused by stress.  The Veteran reported having four car wrecks possibly caused by his lack of attention, and that two of the wrecks were head-on collisions.

An April 2016 VA neurology consultation shows that the Veteran was given a standard awake-and-sleep electroencephalogram, which shows that brain electrical activity was symmetric bilaterally and reactive to eye opening and stimulation.  No focal slowing or epileptiform activity was identified.  Photic stimulation produced no abnormalities.  Also, in April 2016, a VA primary care notation reflects that the Veteran continued to consume three alcoholic drinks per day, the clinician noted discussing with the Veteran the potential health risks of drinking, and suggested that the Veteran attend AA, but that the Veteran denied that his drinking was a problem.

A May 2016 VA neurology note indicates that the Veteran's cognitive deficits and memory lapses were likely the result of markedly inadequate sleep.

An October 2016 VA treatment record noted that the Veteran's neuropsychological profile was most suggestive of declines in the temporal lobes, with likely causes being vascular changes associated with diabetes mellitus, high blood pressure, and hyperlipidemia.  Other contributing factors included chronic sleep deprivation, persistent use of alcohol, and emotional distress related to PTSD and depression.

During a January 2017 VA primary care appointment, the Veteran reported drinking three to four beers a day, and the doctor noted his concern that the Veteran's drinking was detrimental to his psychiatric health.  Although the Veteran agreed to a referral for a substance abuse consultation, the doctor later noted that the consult was canceled after the Veteran failed to respond to scheduling attempts by VA.

A February 2017 VA treatment entry notes that the Veteran stays up most nights until 3:00 or 4:00 a.m. because of paranoia and insomnia, and many mornings does not have the motivation to get out of bed:  "In the morning I'm either irritated or in a depressed mood and don't want to be a part of the day." His wife, who accompanied the Veteran to the VA appointment, noted that she must motivate him to get out of bed, remind him to eat and take medications, and do household tasks.
In May 2017, pursuant to the Board's April 2017 remand, the Veteran was examined by a VA psychologist.  The Veteran described his mood as "sad a lot," adding that he feels "out of place and a lot of times useless."  He said, "I have lost credibility from my kids and my wife.  They have seen me flip out."  The Veteran endorsed negative opinions about himself as well as others, saying "I'm numb toward other people.  I don't cry.  There are times I want to cry about something but I'm too numb."  The Veteran reported intense and poorly controlled anger, irritability, suspicion that others are exploiting, harming, or deceiving him, persistent grudges, recurrent suspicions related to fidelity and trustworthiness of his spouse, impulsivity, affective instability due to marked reactivity of mood, and constant worry.  He reported having feelings of detachment and estrangement from others, hypervigilance, exaggerated startle response, problems with concentration, and occasional nightmares, and sleep disturbance. 

The VA examiner concluded that the Veteran continued to meet the criteria for Alcohol Use Disorder-Moderate, diagnosed in October 2013, noting a problematic pattern of alcohol use that is possibly more severe than currently diagnosed, leading to significant impairment and distress.  The examiner also noted a new diagnosis:  Unspecified Personality Disorder.

The examiner stated that the Veteran's psychiatric symptoms appear to be severely impacting his level of social and occupational functioning, noting deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  However, for the indicated levels of impairment, the examiner concluded that it is not possible without resorting to speculation to differentiate what portion of impairment is caused by each diagnosed mental disorder because the disorders are mutually aggravating and have over-lapping symptoms.

In terms of social functioning, the Veteran's marriage of 29 years was characterized as a "strained" and contentious relationship, in which the Veteran believes that his wife has sabotaged his relationship with their children.  He reported frequent angry outbursts in the home that include breaking objects, punching walls, and picking up his children in anger.  When asked about his relationship with his children, the Veteran stated, "I think my wife has sabotaged the relationship I have with the kids because the kids think I'm crazy.  She says the kids are afraid of me."  The Veteran acknowledged anger management issues in the home, stating, "I yell.  Sometimes I flip out."  The Veteran was also noted to have difficulty interacting with others due to irritability and anger, including his neighbor, and extended family.  The Veteran is also disinterested in social activities, noting that he does not go out often and tries to avoid social interactions.  He stated that his wife believes he is a changed person since his 2003 deployment.  

Regarding occupational functioning, the examiner noted that the Veteran was terminated from his former employment in July 2014 based on the charges of disrespectful conduct towards a supervisor and failure to follow instructions, and that his work history with that employer was notable for multiple suspensions and difficulties related to angry outbursts, use of "insulting, abusive, language," disrespectful emails, difficulty handling work-place stress, and homicidal ideation directed toward his coworkers.  When asked about his termination, the Veteran replied, "they said I yelled at the staff and sometimes I did.  I was jumpy.  They would do stuff to push my buttons."  The VA examiner concluded that it is probable that the Veteran's alcohol use disorder, personality traits, and PTSD symptoms could severely impact his ability to complete work-related tasks and maintain effective interpersonal relationships at work, particularly if his occupation involves regularly interacting with others.  The examiner posited that the Veteran could possibly function appropriately in a solitary work environment that involves a degree of independence and flexibility, but that abstinence or a significant reduction in alcohol use by the Veteran would likely be necessary in order for occupational functioning to improve.

In regard to his daily activities, the Veteran described a typical day as consisting of working on various projects in the yard, that he attempts to "stay busy" to avoid thinking about military trauma, and that he usually starts drinking beer around 10:00 a.m., consuming four to five beers throughout the day while outside.  He reported difficulty focusing on tasks to completion.  The Veteran stated that he currently has difficulty remembering people and events; and noted that he sometimes has trouble following the plot in movies or books, or remembering how to get home from VA.  The Veteran endorsed hyperarousal and reactivity, stating "if somebody touches me on the shoulder and I'm in a public place I'll freak out and it's embarrassing."  He added "I'm always using my peripheral vision.  I'm always on guard.  I don't like people seeing me jump and shake.  It's embarrassing especially when no one is trying to do anything to you."  The Veteran estimated that he gets approximately four to five hours of sleep per night.  There was no evidence of hallucinations or delusions.  The Veteran denied any current active plans or intent to harm himself or others. 

While the examiner noted that the Veteran's memory function was not formally assessed during the examination, mild memory loss, such as forgetting names, directions or recent events was noted.

Based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms approximate not only total social impairment, but also total occupational impairment, which warrants a 100 percent disability rating for PTSD under DC 9411 for the period beginning September 1, 2015.  See Mauerhan, 16 Vet. App. 436.

The Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating of 100 percent for PTSD for the period beginning September 1, 2015, is granted.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


